Case 2:18-cv-11273-MCA-LDW Document 1170-2 Filed 02/24/21 Page 1 of 2 PageID: 29249




                                               Exhibit 2

         Third-Party Plaintiff Signatories To The 2004 RI/FS and Amendments
   1.      Alliance Chemical Inc.
   2.      Arkema Inc.
   3.      Ashland LLC
   4.      BASF Corporation, on its own behalf and on behalf of BASF Catalysts LLC
   5.      Benjamin Moore & Co.
   6.      CNA Holdings LLC (on behalf of itself and its affiliate Celanese Ltd.)
   7.      Cooper Industries, LLC
   8.      Conopco, Inc. d/b/a Unilever (as successor to CPC/Bestfoods, former parent of the
           Penick Corporation (facility located at 540 New York Avenue, Lyndhurst, NJ)
   9.      Covanta Essex Company
   10.     Curtiss-Wright Corporation
   11.     E. I. du Pont de Nemours and Company
   12.     Eden Wood Corporation
   13.     Elan Chemical Company
   14.     EnPro Industries, Inc. (successor to Coltec Industries Inc.)
   15.     Essex Chemical Corporation
   16.     Franklin-Burlington Plastics, Inc.
   17.     Garfield Molding Co., Inc.
   18.     General Electric Company
   19.     Givaudan Fragrances Corporation (Fragrances North America)
   20.     Goodrich Corporation on behalf of itself and Kalama Specialty Chemicals, Inc.
   21.     The Hartz Consumer Group, Inc., on behalf of The Hartz Mountain Corporation
   22.     Hexcel Corporation
   23.     Hoffman-La Roche Inc. on its own behalf, and on behalf of its affiliate Roche
           Diagnostics (n/k/a Hoffmann-LaRoche Inc.)
   24.     ISP Chemicals LLC
   25.     L3Harris Technologies, Inc., successor in interest to Exelis Inc., successor in interest to
           the defense business of ITT Corporation
   26.     Leemilt’s Petroleum, Inc. (successor to Power Test of New Jersey, Inc.), on its behalf and
           on behalf of Power Test Realty Company Limited Partnership and Getty Properties
           Corp., the General Partner of Power Test Realty Company Limited Partnership
   27.     Legacy Vulcan, LLC (f/k/a Vulcan Materials Company)
   28.     National-Standard LLC
   29.     The Newark Group, Inc.
   30.     Newell Rubbermaid Inc., on behalf of itself and its wholly-owned subsidiaries Goody
           Products, Inc. and Berol Corporation (as successor by merger to Faber-Castell
           Corporation)
   31.     Nokia of America Corporation (f/k/a Lucent Technologies Inc.)
   32.     Otis Elevator Company
   33.     Pharmacia LLC (f/k/a Pharmacia Corporation (f/k/a Monsanto Company))
   34.     PPG Industries, Inc.
   35.     Public Service Electric & Gas Company


                                                                                              16357499.7
Case 2:18-cv-11273-MCA-LDW Document 1170-2 Filed 02/24/21 Page 2 of 2 PageID: 29250




   36.   Purdue Pharma Technologies, Inc.
   37.   Quality Carriers, Inc. as successor to Chemical Leaman Tank Lines, Inc.
   38.   Revere Smelting and Refining Corporation
   39.   Safety-Kleen Envirosystems Company by McKesson, and McKesson Corporation for
         itself
   40.   Sequa Corporation
   41.   The Sherwin-Williams Company
   42.   Stanley Black & Decker, Inc. (f/k/a The Stanley Works)
   43.   Sun Chemical Corporation
   44.   Tate & Lyle Ingredients Americas, Inc. (f/k/a Staley Manufacturing Company, including
         its former division of Staley Chemical Company)
   45.   Teval Corporation
   46.   Textron Inc.
   47.   TFCF America, Inc. ((f/k/a News America Incorporated; f/k/s News Publishing Australia
         Ltd. (successor to Chris-Craft Industries); f/k/a 21st Century Fox America, Inc.)
   48.   Tiffany and Company
   49.   ViacomCBS Inc. (f/k/a CBS Corporation)




                                                                                       16357499.7
